[Cite as State v. Robinson, 2017-Ohio-4168.]


STATE OF OHIO                     )                   IN THE COURT OF APPEALS
                                  )ss:                NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                  )

STATE OF OHIO                                         C.A. No.      28278

        Appellee

        v.                                            APPEAL FROM JUDGMENT
                                                      ENTERED IN THE
JACKIE N. ROBINSON                                    COURT OF COMMON PLEAS
                                                      COUNTY OF SUMMIT, OHIO
        Appellant                                     CASE No.   CR 79 03 0319 A

                                 DECISION AND JOURNAL ENTRY

Dated: June 7, 2017



        HENSAL, Presiding Judge.

        {¶1}     Jackie Robinson appeals an order of the Summit County Court of Common Pleas

that denied his motion to correct sentencing. For the following reasons, this Court affirms.

                                                 I.

        {¶2}     In 1979, a jury found Mr. Robinson guilty of aggravated robbery, carrying a

concealed weapon, and having a weapon under disability. The trial court sentenced him to a

combined term of nine to forty years imprisonment. On appeal, this Court upheld his conviction

and sentence. In subsequent years, Mr. Robinson filed a series of motions, requesting that his

convictions be set aside or his sentence corrected. The trial court denied each of his motions. At

issue in this appeal is a motion to correct sentence that Mr. Robinson filed on May 12, 2016.

The trial court denied it without explanation on May 23, 2016. Mr. Robinson has timely

appealed, assigning 16 errors, which this court will address together.
                             2


                             II.

                     ASSIGNMENT OF ERROR I

WAS IT ERROR TO CONTINUE TO PROSECUTE MR. ROBINSON AFTER
THE DISMISSAL OF THE INDICTMENT BY THE MUNICIPAL COURT.

                   ASSIGNMENT OF ERROR II

WAS IT ERROR TO SECRETLY INDICT MR. ROBINSON UNDER THE
CAREER CRIMINAL PROGRAM, WHEN KNOWING THAT HE DID NOT
FALL WITHIN THE CRITERIA.

                  ASSIGNMENT OF ERROR III

WAS IT ERROR TO PUT MR. ROBINSON TO TRIAL AFTER THE COURT
GRANTED A MOTION TO SUPPRESS THE INDICTMENT, AND
DISMISS[ED] THE CASE.

                  ASSIGNMENT OF ERROR IV

WAS IT ERROR FOR THE STATE TO MANUFACTURE A BOGUS
INDICTMENT, STATING THAT IT WAS SWORN TO UNDER OATH,
SIGNED AND RETURNED BY MEMBERS OF THE GRAND JURY.

                  ASSIGNMENT OF ERROR V

WAS IT ERROR TO THE PREJUDICE OF MR. ROBINSON FOR [THE]
TRIAL COURT TO VIOLATE THE MANDATORY PROCEDURES OF OHIO
CRIM. R. 6(C)(D)(F)(E).

                  ASSIGNMENT OF ERROR VI

WAS IT ERROR TO THE PREJUDICE OF MR. ROBINSON FOR THE TRIAL
JUDGE AND DEFENSE COUNSEL TO WAIVE AWAY MR. ROBINSON[’S]
RIGHTS UNDER THE U. S. CONST.

                 ASSIGNMENT OF ERROR VII

WAS IT ERROR TO DISREGARD THE MANDATORY DUTY OF THE
COURT TO CONSIDER THE FACTORS SET FORTH IN 2929.12(A)(B)(C),
AND NOT STATE THE COURT[’S] REASONS IN THE JOURNAL ENTRY
FOR IMPOSING MAXIMUM AND CONSECUTIVE SENTENCES FOR ACTS
STEMMING FROM ONE CRIME.
                            3


                 ASSIGNMENT OF ERROR VIII

WAS IT ERROR FOR THE TRIAL COURT TO VIOLATE A [MANDATED]
SENTENCING [STATUTE], PURSUANT TO OHIO REV. CODE ANN. §
2947.051.

                 ASSIGNMENT OF ERROR IX

WAS IT ERROR FOR THE TRIAL COURT TO IMPOSE INDEFINITE
SENTENCES FOR THIRD AND FOURTH DEGREE FELONIES WITHOUT
LEGAL CAUSE.

                 ASSIGNMENT OF ERROR X

WAS IT ERROR FOR THE TRIAL COURT TO IMPOSE COST[S] AND
FINES, AFTER FINDING DEFENDANT INDIGENT, AND NOT INFORM
DEFENDANT OF THE PENALTIES HE WOULD FACE IF FINES AND
COSTS WERE NOT PAID.

                 ASSIGNMENT OF ERROR XI

WAS IT ERROR FOR THE STATE AND TRIAL COURT TO HIDE
EVIDENCE IN LIGHT OF DEFENDANT[’S] [INNOCENCE], AND NOT
PROVIDE DEFENDANT WITH FULL DISCOVERY.

                 ASSIGNMENT OF ERROR XII

WAS IT ERROR FOR THE TRIAL COURT TO DENY REQUEST MADE BY
JURY MEMBERS TO VIEW ARRESTING REPORT AND STATEMENTS
MADE BY THE STATE[’]S WITNESS PAUL STEWART ON THE NIGHT OF
DEFENDANT[’S] ARREST.

                 ASSIGNMENT OF ERROR XIII

WAS IT ERROR FOR THE STATE AND TRIAL COURT TO NOT CALL THE
STATE’S WITNESS, MR. STYER, UPON DEFENDANT[’S] REQUEST, AS
MR. STYER WAS SUBPOENAED BY THE STATE.

                 ASSIGNMENT OF ERROR XIV

WAS IT ERROR FOR THE STATE NOT TO PROVIDE DEFENDANT WITH
A WITNESS LIST, AND FULL DISCOVERY.
                                                 4


                                 ASSIGNMENT OF ERROR XV

       WAS IT ERROR FOR THE STATE NOT TO HAVE MR. STYER ON ITS
       WITNESS LIST.

                                ASSIGNMENT OF ERROR XVI

       WAS IT ERROR FOR THE TRIAL COURT TO DENY DEFENDANT[’S]
       REQUEST FOR COUNSEL TO BE GIVEN TIME TO LOCATE MR. STYER,
       WHOM STATED IN THE ARRESTING REPORT THAT DEFENDANT WAS
       NOT THE ROBBER.

       {¶3}    Mr. Robinson makes a plethora of arguments on appeal. Initially, we note that

this Court will not address issues that are raised for the first time on appeal. State v. Manso, 9th

Dist. Summit No. 26727, 2014-Ohio-1388, ¶ 7; see also State v. George, 9th Dist. Summit No.

27279, 2014-Ohio-5781, ¶ 32. In his motion to correct sentence, Mr. Robinson argued that the

trial court failed to hold a sentencing hearing, that it failed to make the findings required to

impose consecutive sentences, that it did not give him the opportunity to present a pre-sentence

investigation report, that it failed to consider any seriousness and recidivism factors before

sentencing him, that it improperly imposed costs and fines, that it failed to warn him of the

penalties he would face if he did not pay the costs and fines, that it improperly sentenced him

based on his race, ethnic background, and gender, and that it improperly imposed the maximum

sentence on him. Accordingly, this Court will only consider those arguments.

       {¶4}    Mr. Robinson argues that, because of the trial court’s many mistakes, its judgment

is contrary to law and violates his rights under the United States and Ohio Constitutions. The

Ohio Supreme Court has held that, if “a criminal defendant, subsequent to his or her direct

appeal, files a motion seeking vacation or correction of his or her sentence on the basis that his or

her constitutional rights have been violated, such a motion is a petition for postconviction relief

as defined in R.C. 2953.21.” State v. Reynolds, 79 Ohio St.3d 158 (1997), syllabus. Reviewing
                                                5


Mr. Robinson’s motion to correct sentencing under Reynolds, we conclude that it was a petition

for post-conviction relief under Revised Code Section 2953.21.

       {¶5}    Section 2953.21(A)(2) provides that a petition for post-conviction relief must be

filed within 365 days of the date on which the trial transcript is filed in the defendant’s direct

appeal. Because Mr. Robinson’s sentence pre-dates the addition of a time limit to Section

2953.21, he was allowed to file a petition by September 21, 1996. State v. Swihart, 9th Dist.

Medina No. 06CA0091-M, 2007-Ohio-763, ¶ 6. Mr. Robinson, however, did not file his petition

until May 2016. He also did not attempt to establish any of the grounds for filing an untimely or

successive petition under Section 2953.23(A). We, therefore, conclude that the trial court did not

have authority to consider Mr. Robinson’s motion to correct sentencing, as it was an untimely or

successive petition for post-conviction relief. State v. Russell, 9th Dist. Summit No. 28206,

2017-Ohio-723, ¶ 5. Thus, the trial court correctly denied his motion. Id.

       {¶6}    Mr. Robinson argues that, because the trial court failed to follow all of the

required procedures when it sentenced him, his sentence is void. The Ohio Supreme Court has

held that, if a sentence is void, it “is not precluded from appellate review by principles of res

judicata, and may be reviewed at any time, on direct appeal or by collateral attack.” State v.

Fischer, 128 Ohio St.3d 92, 2010-Ohio-6238, paragraph one of the syllabus. Mr. Robinson,

however, has not pointed to any authority that establishes that his entire sentence, or any part of

it, is void. Sentencing errors do not render a sentence void if the court “had jurisdiction and

statutory authority to act[.]” State v. Williams, 148 Ohio St.3d 403, 2016-Ohio-7658, ¶ 23. In

Williams, the Ohio Supreme Court identified three areas where it had held that a sentence was

void: “when the trial court fails to impose a statutorily mandated term of postrelease control,”

“when it fails to include a mandatory driver’s license suspension in the offender’s sentence[,]”
                                                 6


and “when it fails to include a mandatory fine in the sentence[.]” Id. at ¶ 21. Mr. Robinson has

not alleged that any of those errors occurred in his sentence.

       {¶7}    Upon review of the record, we conclude that the trial court correctly denied Mr.

Robinson’s motion to correct sentence, which was an untimely or successive petition for post-

conviction relief under Section 2953.21. Mr. Robinson’s assignments of error are overruled.

                                                III.

       {¶8}    Mr. Robinson’s assignments of error are overruled. The judgment of the Summit

County Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                       JENNIFER HENSAL
                                                       FOR THE COURT
                                         7




SCHAFER, J.
TEODOSIO, J.
CONCUR.


APPEARANCES:

JACKIE N. ROBISNON, pro se, Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellee.